DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said base". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of base or a base in the claim or parent claim 1. 
Claim 11 recites the limitation "the curved surface of said pan". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a curved surface in the claim or parent claims. 
Claim 12 recites the limitation "the base surface of said pan". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a base surface in the claim or parent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 5 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pahl (US 20080271609 A1).
Regarding claim 1, the claim makes clear via recitation of the “for” clause that “an automated food processing machine” is not a required element of the claimed structure, but instead an item with which the claimed structure could be used during an intended operation.
Pahl teaches a stirrer blade (5) comprising:
a member;
a first arm connected to a lower end of said member (see modified Fig. 3 below showing first arm connected to both lower and upper end of the member, analogous to instant Fig. 1B, see modified Fig. 1B, 3), and extending in a first direction, wherein said first arm has a curved distal end; 
a second arm connected to an upper end of said member (see modified Fig. 3 below showing second arm connected to both upper and lower end of the member, analogous to instant Fig. 1B, see modified Fig. 1B, 3), and extending in a second direction, wherein said second arm comprises plurality of spikes (see modified Fig. 3 below showing all the elements),
wherein said first direction is opposite to said second direction (see modified Fig. 3)

    PNG
    media_image1.png
    632
    859
    media_image1.png
    Greyscale


Modified Fig. 3




    PNG
    media_image2.png
    632
    1690
    media_image2.png
    Greyscale
Modified Fig. 1B, 3
Regarding claim 2, the claim makes clear via recitation of the “configured to be accommodated” clause that “a pan” is not a required element of the claimed structure, but instead an item with which the claimed structure could be used during an intended operation. Regardless, Pahl discloses the stirrer blade (5) accommodated in a pan (1; [0019]; Fig. 7).
Regarding claim 3, Pahl teaches the plurality of spikes extending towards the base of pan (1) (see Fig. 3 and Fig. 7).
Regarding claim 5, Pahl teaches the at least one spike of the plurality of spikes is curved (see Fig. 3 showing at least one spike curved).
Regarding claim 6, Pahl teaches an end of the first arm extends beyond said member in said second direction (see modified Fig. 3 showing dashed line extending in second direction). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pahl (US 20080271609 A1) as applied to claim 1 above, in view of Aries (US 3783770 A).
Regarding claim 4, Pahl teaches the at least one spike of the plurality of spikes (7, Fig. 3) is orthogonal to the base and the second arm (see modified Fig. 3’ and Fig. 3 showing the spikes are perpendicular to the horizontal/base of pan, 1 and second arm). However, Pahl fails to teach at least one spike (of the second arm) has a straight profile.

    PNG
    media_image3.png
    475
    758
    media_image3.png
    Greyscale

Modified Fig. 3’

    PNG
    media_image4.png
    614
    874
    media_image4.png
    Greyscale
Aries teaches a food stirring system (Abstract) having a stirrer blade (4; Col. 2, lines 25, 30 – 31) with a plurality of spikes (Fig. 2) wherein at least one spike has a straight profile (see modified Figs. 1, 2). Pahl and Aries are considered analogous art as they are both in the field of mixing apparatuses for foods, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Aries concerning the straight profile spike of the stirrer blade in order to improve mixing by reducing the frictional drag between the stirrer blade and the base of the pan and in order to induce radial displacement of contents being mixed by having wiping action with the base of the pan (see Col. 2, lines 32 – 43). 

Modified Figs. 1, 2
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20040145965 A1) in view of Pahl (US 20080271609 A1).
Regarding claim 8, Chan discloses an automatic food process system (Abstract, 10) comprising,
a horizontal platform (5) configured to hold a pan (6; see Fig. 2); 
a vertical platform (2) coupled to said horizontal platform, and positioned perpendicular to said horizontal platform (see Fig. 2); and 
a stirrer blade (7) movably configured with said vertical platform (2) to move in a vertical direction relative to a base of the pan (vertical movement via pivot point, 11), and adapted to be accommodated over the pan (Fig. 2),
wherein said stirrer blade (7) comprising:  
a member (modified Fig. 2), 
a first arm connected to a lower end of said member (see modified Fig. 2 below showing first arm connected to both lower and upper end of the member, analogous to instant Fig. 1B), and extending in a first direction, wherein said first arm has a curved distal end; 
a second arm connected to an upper end of said member (see modified Fig. 2 below showing second arm connected to both upper and lower end of the member, analogous to instant Fig. 1B), and extending in a second direction, wherein said first direction is opposite to said second direction (see modified Fig. 2)

    PNG
    media_image5.png
    867
    1415
    media_image5.png
    Greyscale
Modified Fig. 2
However, Chan fails to teach the second arm comprising a plurality of spikes.
Pahl teaches a stirrer blade having a second arm extending in a second direction, wherein said second arm comprises a plurality of spikes and first and second arms extending in opposite directions (see modified Fig. 3). Pahl and Chan are considered analogous art as they are both in the field of mixing apparatuses for foods, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Pahl concerning the stirrer blade to provide a stirring blade that reduces splashing and spilling when processing food (Abstract) and also makes contact with the sides of a cooking pan to reach and thoroughly mix all contents ([0002] and end of [0005]).
Regarding claim 10, Chan teaches an automatic food process system (10) having a second drive mechanism comprising a motor (13) operatively coupled with said stirrer blade (22, 20, 13; Fig. 2), and configured to rotate said stirrer blade about an axis of said member ([0055]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20040145965 A1) in view of Pahl (US 20080271609 A1) as applied to claim 8 above, and further in view of Mandel (US 5533805 A).
Regarding claim 9, Chan teaches an automatic food processing system (10).  However, Chan fails to teach having a first drive mechanism comprising a linear drive operatively coupled to said stirrer blade, and configured to move said stirrer blade between a first position and a second position, wherein said first position corresponds to a position where said first arm is in contact with the base of said pan, and said second position corresponds to a lifted position where said first arm is at a predefined height from said base of said pan, and wherein the stirrer blade moves between an intermediate position located between the first and second position, and the first or second position. 
Mandel teaches an automatic food processing having a first drive mechanism comprising a linear drive (20, 23 or 20a; Fig. 1, 7 maps to a linear drive allowing for up and down telescoping motion; see Col. 4, lines 12 – 15 and Col. 5, lines 38 – 40) operatively coupled to said stirrer blade (15, 15b; Fig. 1, 7), and configured to move said stirrer blade between a first position and a second position (see arrows in Fig. 1, 7), wherein said first position corresponds to a position where said first arm is in contact with the base of said pan (Fig. 1), and said second position corresponds to a lifted position where said first arm is at a predefined height from said base of said pan, and wherein the stirrer blade moves between an intermediate position located between the first and second position, and the first or second position (Fig. 7). Chan and Mandel are considered analogous art as they are both in the field of mixing apparatuses for foods, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Mandel concerning the linear drive and vertical movement of the stirrer between different positions in order to provide A free standing motor driven stirrer appliance to avoid manual stirring which is tedious and impractical for the cook in the commercial, restaurant or home kitchen where other activities beckon (see Col. 1, lines 10 – 20, 63 – 67 and Col. 2, lines 1 – 6). 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20040145965 A1) in view of Pahl (US 20080271609 A1) and of Mandel (US 5533805 A) as applied to claim 9 above, and further in view of Aries (US 3783770 A).
Regarding claim 11, Chan in view of Pahl teaches a plurality of spikes, wherein at least one spike has a curved end (modified Fig. 3). However, Chan in view of Pahl fails to teach at one spike of said plurality of spikes had a straight member and said curved end of spike being in contact with the curved surface of said pan in the first position of the stirrer blade.
Aries teaches a food stirring system (Abstract) having a stirrer blade (4; Col. 2, lines 25, 30 – 31) with a plurality of spikes (Fig. 2) wherein at least one spike has a straight member and said curved end of spike being in contact with the curved surface of said pan in the first position of the stirrer blade (see modified Figs. 1, 2). Pahl, Chan and Aries are considered analogous art as they are both in the field of mixing apparatuses for foods, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Aries concerning the straight member spike and the curved end of spike in order to improve mixing by reducing the frictional drag between the stirrer blade and the base of the pan and in order to induce radial displacement of contents being mixed by having wiping action with the base of the pan (see Col. 2, lines 32 – 43). 
Regarding the recitation of the pan, it should be noted that the pan is not a required element of the claimed structure due to the “configured to be accommodated” clause in claim 2. Furthermore, the pan can take can shape per the choice of the user(s), therefore a pan could be chosen by the user to match profile of first and second arms of the stirrer blade. 
Regarding claim 12, Chan teaches a first arm in a first position (modified Fig. 2), but fails to teach the first arm comprising a straight member connected to the curved distal end, the curved distal end matching a curved profile of said pan and the straight member being in contact with the base surface of said pan during the first position of stirrer blade.
Aries teaches a food stirring system (Abstract) having a stirrer blade with first arm (4; Col. 2, lines 25, 30 – 31) comprising a straight member connected to the curved distal end, the curved distal end matching a curved profile of said pan and the straight member being in contact with the base surface of said pan during the first position of stirrer blade (see modified Fig. 1, 2’ below). Pahl, Chan and Aries are considered analogous art as they are both in the field of mixing apparatuses for foods, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Aries concerning the first arm in order to improve mixing by reducing the frictional drag between the stirrer blade and the base of the pan and in order to induce radial displacement of contents being mixed by having wiping action with the base of the pan (see Col. 2, lines 32 – 43). 
Regarding the recitation of the pan, it should be noted that the pan is not a required element of the claimed structure due to the “configured to be accommodated” clause in claim 2. Furthermore, the pan can take can shape per the choice of the user(s), therefore a pan could be chosen by the user to match profile of first and second arms of the stirrer blade.

    PNG
    media_image6.png
    639
    874
    media_image6.png
    Greyscale

Modified Figs. 1, 2’
Response to Arguments
The claim interpretation under U.S.C. 112(f) for claims 9 and 10 has been removed in light of the amendments filed on April 19th, 2022 adding sufficient structure to the functional language. 
Claims 3 is no longer rejected under section 112(b), however claim 4 still contains a lack of antecedent issue and the new claims, 11 and 12 also contain lack of antecedent issues. 
Regarding applicant’s remarks starting on top of pg. 8 in the arguments filed April 19th, 2022 concerning the member and claim 1, the applicant alleges that the examiner has equated the “shaft” of Pahl with “member” of claim 1. This is incorrect, the examiner has clarified the modified Fig. 3 to differentiate between the member and shaft.
Regarding applicant’s remarks starting on middle of pg. 8 in the arguments filed April 19th, 2022 concerning the first/second arms and the member of claim 1, the applicant alleges that Pahl clearly indicates that stirrer blade (presumably equated with claimed "first arm" and "second arm") are connected to the side surfaces of the shaft (presumably equated with claimed "member") and there are no such gap between a longitudinal axis of the first portion and a longitudinal axis of the second portion. On the contrary, the examiner points to modified Fig. 1B, 3 showing the analogous relationship between instant disclosure and Pahl. As seen in the modified Fig. 1B, 3, the first and second arms are both connected to the lower and upper ends of the member and there is a gap in the longitudinal axis of the arms. 
Regarding applicant’s remarks starting on pg. 9 in the arguments filed April 19th, 2022 concerning the end of the first arm extending in a second direction as recited in claim 6, the applicant alleges that Pahl fails to suggest or teach the preceding limitation. The examiner points to modified Fig. 3 showing the end of the first arm pointing in the second direction. 
Regarding applicant’s remarks starting on pg. 10 in the arguments filed April 19th, 2022 concerning claim 8, the applicant alleges that Chan fails to teach vertical movement of the stirrer blade. The examiner points to Chan [0055] and Fig. 2 clear showing the stirrer will undergo vertical movement via pivot point 11, see updated modified Fig. 2 above. 
Applicant’s arguments, see pg. 12, filed April 19th, 2022, with respect to the rejection of claim 9 under 35 U.S.C. 103 over Chan in view of Pahl have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of teaching reference Mandel.
Regarding the recitation of the pan in the claim set, it should be noted that the pan is not a required element of the claimed structure because of the “configured to be accommodated” clause in claim 2. Furthermore, the pan can take can shape per the choice of the user(s), therefore a pan could be chosen by the user to match profile of first and second arms of the stirrer blade.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Block (US 2805843 A) teaches a stirring appliance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774